Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 3, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152138 & (147)                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  BRUCE WHITMAN,                                                                                                       Justices
           Plaintiff-Appellant,
  v                                                                  SC: 152138
                                                                     COA: 294703
                                                                     Genesee CC: 08-087993-CL
  CITY OF BURTON and CHARLES SMILEY,
            Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 9, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE those parts of the Court of Appeals opinion
  holding that a plaintiff’s actions or conduct, as an objective matter, must advance the
  public interest to entitle a plaintiff to the protection of the Whistleblowers’ Protection Act
  (WPA), MCL 15.361 et seq. and that the plaintiff here failed to establish sufficient
  evidence of the necessary causal connection between his claimed protected activity and
  the alleged adverse employment action to avoid a judgment notwithstanding the verdict.
  In light of the Court of Appeals’ holding that, pursuant to Wurtz v Beecher Metropolitan
  District, 495 Mich 242 (2014), the plaintiff is not an “employee” placed to bring a claim
  under the WPA, resolution of these other issues was unnecessary. In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court. The motion to expedite proceedings is
  DENIED as moot.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 3, 2016
          s0127
                                                                                Clerk